UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6618


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND ERNEST BROWN, a/k/a Bae Bae, a/k/a Goon, a/k/a Goonie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:09-cr-00081-RBS-FBS-
15; 4:16-cv-00005-RBS)


Submitted: October 24, 2019                                 Decided: December 10, 2019


Before FLOYD and RUSHING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond Ernest Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Ernest Brown seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Brown has not made

the requisite showing. Accordingly, we remove this appeal from abeyance, deny a

certificate of appealability and dismiss the appeal. * We dispense with oral argument




       *
         After the district court entered its final order, the Supreme Court decided United
States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that the residual
clause of the definition of a crime of violence in 18 U.S.C. § 924(c)(3)(B) (2012) is
unconstitutionally vague. Davis, 139 S. Ct. at 2336. We recently held that Hobbs Act
robbery, 18 U.S.C. § 1951(a) (2012), qualifies as a crime of violence under
§ 924(c)(3)(A)’s force clause. See United States v. Mathis, 932 F.3d 242, 266 (4th Cir.
2019).

                                             2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3